Case 8:15-cv-02034-JVS-JCG Document 1127-9 Filed 05/03/21 Page 1 of 3 Page ID
                                 #:77122
                                                         FILED PUBLICLY
                                                         PURSUANT TO COURT
                                                         ORDER AT DOCKET NO.
                                                         1116




                    EXHIBIT 86




                       DECLARATION OF JOSHUA S. FURMAN             EXHIBIT 86
Case 8:15-cv-02034-JVS-JCG Document 1127-9 Filed 05/03/21 Page 2 of 3 Page ID
                                 #:77123


Message
From:             Scott Ferrell   [sferrell@trialnewport.com]
Sent:             5/20/2015 3:10:43      PM

To:               Dave Reid   [dreid@trialnewport.com]
Subject:          FW: Non Disclosure     Agreement
Attachments:      Draft NDA.doc



Go      to   work...




Founding Partner
Newport Trial Group                  —

                                         A National     Litigation Boutique
sferrell@trialnewport.com
www.trialnewport.com
(949)    706-6464

From:    Mandy Jung
Sent:   Wednesday, May 20, 2015 12:53 PM
To: Scott Ferrell
Subject:     RE: Non Disclosure     Agreement

Attached is the revised NDA, which | saved in the Cellulite Demands folder    on   the   s:\drive.

Mandy Jung
Litigation Paralegal
NEWPORT TRIAL GROUP
A Professional         Corporation
4100Newport Place, Suite 800
Newport Beach, CA 92660
(949) 706-6464
(949) 706-6469 Fax      -




mjung@trialnewport.com
www.trialnewport.com
From: Scott Ferrell
Sent:   Wednesday, May 20, 2015 12:03 PM
To:   Mandy Jung
Cc: Dave Reid
Subject:     Non Disclosure   Agreement

Mandy,


                                                                                                          NTG066344
      CONFIDENTIAL
                                              DECLARATION OF JOSHUA S. FURMAN                        EXHIBIT 86
 Case 8:15-cv-02034-JVS-JCG Document 1127-9 Filed 05/03/21 Page 3 of 3 Page ID
                                  #:77124


        Can you    turn   the attached NDA into   one      for different      parties?   Here   are   the variables   to

change:
1.    Fiber Research, Discloser or FRI becomes Strataluz, LLC
2.    Obesity Research, ORI, or Recetver becomes “Company B”
3.   Technology shall mean “ingredients, substantiation, studies, research, business                        strategies,
and/or formulations related to any of Discloser’s Products”
4.     Paragraph 10A: Remedy for breach is $1M not $20M
5.     Paragraph 18: “Any claim or dispute arising out of or related to this Agreement shall be
resolved by the state Courts of California, County of Orange. Each Party consents to personal
jurisdiction in Orange County, California.”
Please also review the final product      carefully   so   that it has   no   remnants    of the   original.
Thanks,


Founding Partner
Newport Trial Group          —
                                 A National Litigation       Boutique
sterrell@trialnewport.com
www.trialnewport.com
(949)   706-6464




                                                                                                                      NTG066345
     CONFIDENTIAL
                                     DECLARATION OF JOSHUA S. FURMAN                                           EXHIBIT 86
